FRIEDMAN, Judge,
concurring.
I agree with the result reached by the majority. However, unlike the majority, I would not rely on Socha v. Workers’ Compensation Appeal Board (Bell Atlantic PA), 725 A.2d 1276, 1280-81 (Pa.Cmwlth.1999), appeal granted, 560 Pa. 753, 747 A.2d 373 (No. 241 W.D. Alloc. Dkt. 1999, filed November 8, 1999), or Carlettini v. Workers’ Compensation Appeal Board (City of Philadelphia), 714 A.2d 1113 (Pa.Cmwlth.1998), in holding that interest accrued in this case starting on October 28, 1997. (See majority op. at 66-68.) In*70stead, I would base that holding solely on the plain language of section 406.1 of the Pennsylvania Workers’ Compensation Act (Act).1
Section 406.1 of the Act states: “The first installment of compensation shall be paid not later than the twenty-first day after the employer has notice or knowledge of the employe’s disability. Interest shall accrue on all due and unpaid compensation. ...” 77 P.S. § 717.1 (emphasis added). The reason for imposing interest under section 406.1 of the Act is to compensate the claimant for the loss of use of the funds he or she would have received if there had been no contest. Lastoka v. Workmen’s Compensation Appeal Board, 51 Pa.Cmwlth. 310, 413 A.2d 481 (1980); Mathies Coal Co. v. Workmen’s Compensation Appeal Board, 40 Pa.Cmwlth. 120, 399 A.2d 790 (1979).
Here, William Way (Claimant) filed a claim petition on August 4, 1995, alleging that he sustained an occupational hearing loss as of July 26, 1995. If USX Corporation (Employer) had not contested the claim, Claimant would have received his first installment of compensation no later than twenty-one days after August 4, 1995, when Employer received notice of the claim.2 However, the workers’ compensation judge (WCJ) determined that no compensation was due Claimant until October 28, 1997. Because compensation was not due until October 28, 1997, interest did not begin to accrue until that date.3
The majority reaches the same result based on this court’s holdings in Socha and Carlettini. (Majority op. at 68.) For the reasons that follow, I believe reliance on those cases is ill-advised.
In Socha, the claimant was aware in 1990 that he was suffering from a hearing loss. However, it was not until September 6, 1995 that a physician informed the claimant that his hearing loss was work-related, prompting the claimant to file a claim petition on September 25,1995. The issue before this court was whether the claim was time-barred under section 311 of the Act, 77 P.S. § 631, because the claimant failed to give the employer notice of the injury within 120 days. This court stated that the time for giving notice did not begin to run until September 6, 1995, the day that the claimant learned from a physician that his hearing loss was related to his employment. Because the claimant gave the employer notice of his work injury by fifing a claim petition on September 25, 1995, well within 120 days of September 6, 1995, this court held that the claim was not time-barred.
In contrast to Socha, Claimant here believed that he had a compensable hearing loss on July 26, 1995 and filed a claim petition on August 4, 1995, long before he ever consulted a physician. Thus, unlike Socha, timely notice is not an issue here.4 Rather, the issue is whether the Workers’ Compensation Appeal Board (WCAB) erred in concluding that interest began to *71accrue on March 7, 1995. As indicated above, interest only accrues on due and unpaid compensation, and no compensation was due Claimant until October 28, 1997, the date on which Claimant proved that his hearing loss exceeded ten percent and was work-related. Therefore, contrary to the WCAB’s determination, interest did not begin to accrue prior to October 28, 1997. Because the facts and issues in Socha are very different from those under consideration here, Socha provides no guidance in the resolution of this case.
71
As for Carlettini, I agree that the holding in that case supports the result reached here; however, because I believe that the analysis set forth in Carlettini is flawed, I would not rely on that case. In Carlettini, the claimant filed a claim petition on October 17, 1994, seeking compensation for a disfigurement caused by an accident that occurred at work on April 4, 1994. The WCJ viewed the claimant’s scars at a hearing on January 18, 1995 and at a hearing on February 28, 1996. At the second hearing, which the employer attended, the WCJ stated on the record that, because there had been no improvement in the scars since the first hearing, the claimant established a permanent and, thus, compensable injury on the date of the second hearing. Therefore, the WCJ awarded statutory interest as of February 28, 1996. The claimant appealed to the WCAB, seeking statutory interest as of April 25, 1994, twenty-one days after the date of the accident.5 The WCAB affirmed the WCJ.
This court then affirmed the WCAB, holding that compensation was due, and interest began to accrue, on February 28, 1996, the date of the second hearing. However, in so holding, this court, relied on Hutz v. Workmen’s Compensation Appeal Board (Stafanak & Son), 116 Pa.Cmwlth. 162, 540 A.2d 1380 (1988), aff'd, 525 Pa. 361, 580 A.2d 757 (1990), for the proposition that an employer must receive notice of a compensable injury, and stated that the employer did not receive notice of a compensable injury until February 28, 1996, the date of the second hearing.6 See Carlettini, 714 A.2d at 1116. This statement is incorrect. The employer in Car-lettini received notice of a compensable injury when the claimant served Employer *72with the October 17, 1994 claim petition. The fact that the claimant did not prove that the injury was permanent, so that compensation was due, until February 28, 1996 is irrelevant to the question of notice.
Examining the analysis in Carlettini further, if the employer in Carlettini did not receive notice of a compensable injury until February 28, 1996, then, under section 406.1 of the Act, the first installment of compensation would have been due twenty-one days after February 28, 1996, and interest would have begun to accrue at that time. This, of course, was not the holding in Carlettini; as indicated above, this court held that interest began to accrue on February 28, 1996, not twenty-one days later. Moreover, the implication in Carlettini is that an employer can receive notice of a compensable injury only after the claimant proves the injury to be com-pensable. I do not believe that this could have been the intent of the legislature.7
Again, although I concur with the result reached by the majority, I would not rely on Socha or Carlettini Instead, I would rely on the plain language of section 406.1 of the Act.

. Act of June 2, 1915, P.L. 736, added by section 3 of the Act of February 8, 1972, P.L. 25, as amended, 77 P.S. § 717.1.


. The WCJ found that Employer received notice of the claim on August 4, 1995, when Claimant filed the claim petition. (See WCJ’s Conclusions of Law, No. 2.)


. If Claimant had proven that his loss occurred as of July 26, 1995, interest would have begun to accrue 21 days after Employer received the August 4, 1995 petition.


. I realize that Claimant did not prove his allegation that he suffered an occupational hearing loss as of July 26, 1995. However, that does not mean that Claimant’s notice to Employer was deficient. See Duquesne Light Co. v. Workmen’s Compensation Appeal Board (Laskosky), 69 Pa.Cmwlth. 331, 450 A.2d 1100 (1982) (stating that a claimant can give notice to an employer before a physician establishes that the claimant's injury is compensable); see also Findlay Refractories v. Workmen's Compensation Appeal Board, 52 Pa.Cmwlth. 454, 415 A.2d 1270 (1980). Indeed, had Dr. McCarter credibly testified that she reviewed all of Claimant’s audiograms on October 28, 1997 and believed that Claimant sustained a hearing loss of greater than 10 percent as of July 26, 1995, Claimant would have established a compensable injury as of July 26, 1995.


. Although the accident occurred on April 4, 1994, the employer did not know on that date that the claimant sustained a permanent disfigurement. The employer knew only that the claimant had several cuts and abrasions on his face. See Carlettini.


. This court's reliance on Hutz was improper because Hutz involved unique facts that are not present in Carlettini and are not present here.
In Hutz, the claimant sustained a crushing injury to his right hand and four fingers in 1973 while in the course of his employment. Because the claimant’s disability was obvious to the employer, the employer paid the claimant workers’ compensation benefits pursuant to a notice of compensation payable (NCP). Cf. Van Patton v. Workmen's Compensation Appeal Board (Scott Paper Co.), 86 Pa.Cmwlth. 538, 485 A.2d 541 (1984) (stating that an employer's actual knowledge of an injury obviates the need for a claimant to give notice). On May 2, 1974, the employer received a medical report stating that the claimant had a 50% loss of function in his fingers. Years later, on October 15, 1982, the claimant filed a modification petition, alleging that he lost the use of his fingers for all practical intents and purposes. A WCJ granted the petition and awarded interest as of May 2, 1974, finding that the employer knew about the specific loss claim from the medical report. The WCAB, however, concluded that the employer did not receive notice of a specific loss claim until the claimant filed his modification petition. This court affirmed the WCAB, explaining that a 50% loss of function is not an obvious loss of use for all practical intents and purposes.
In other words, Hutz stands for the proposition that an employer who issues an NCP and pays disability benefits to a claimant as a result of an obvious work injury, but who has not been presented with a petition alleging a separate specific loss, is entitled to notice of a specific loss that would be compensable if proven. However, the employer in Carlettini, and Employer here, never issued an NCP or paid disability benefits for an obvious injury. Moreover, neither of the employers received any notice of a specific loss prior to the filing of a petition. Therefore, the holding in Hutz has no application in Carlettini or here.


. Section 312 of the Act, 77 P.S. § 632, states that notice shall inform the employer that the employee received an injury, described in ordinary language, in the course of his employment on or about a specified time, at or near a specified place.